PER CURIAM.
Pursuant to the opinion of the Supreme Court of Florida, filed July 7, 1971, 251 So.2d 252, for Rehearing denied September 3, 1971, wherein the Per Curiam opinion of this Court, 237 So.2d 25, rendered in said cause was quashed, it is the opinion of this Court that we agree with the opinion of the Supreme Court and adopt its opinion as the opinion of this court, and reverse the order appealed, and the same is remanded to the lower court for further proceedings in accordance with this opinion and the opinion of the Supreme Court rendered in this case.
Reversed and remanded.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.